Title: James Madison to Nicholas P. Trist, 5 November 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 5. 1827
                            
                        
                        I have just recd. from Mr King the enclosed letter with an account of the fund placed by Mr. Jefferson under
                            the controul of his father. From this it appears, that on the 24th. of June 1826. a balance remained in the hands of the
                            Barings of £906.18.4. Sterling. Whether the fund has been further reduced by subsequent drafts may perhaps be gathered
                            from the Invoices & information arrived with the Philosophical apparatus at the University. Be so good as to make
                            enquiry; letting me know at the same time the precise wishes of Docr. Dunglison as to the wants of his department, to
                            which the balance, whatever it be, is made applicable in France. Should you fall in with Genl. Cocke, give him a sight of
                            this communication. Affece. respects
                        
                        
                            
                                James Madison
                            
                        
                    